1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 18mj3408-RNB-MMA
12                                       Plaintiff,
                                                          ORDER AFFIRMING JUDGMENT
13   v.
14   JAIME CHAVEZ-ROJAS,
15                                     Defendant.
16
17         Jaime Chavez-Rojas appeals the judgment entered following his guilty plea
18   conviction of misdemeanor illegal entry in violation of 8 U.S.C. § 1325. The Court has
19   jurisdiction pursuant to 18 U.S.C. § 3402, and reviews for plain error. See United States
20   v. Kyle, 734 F.3d 956, 962 (9th Cir. 2013) (holding that “the plain-error rule applies
21   where, as here, the defendant failed to raise the Rule 11 violation before the trial court.”).
22   The Court concludes that the magistrate judge did not commit plain error, and therefore
23   AFFIRMS the judgment.
24         Chavez-Rojas argues that the magistrate judge accepted his guilty plea pursuant to
25   Federal Rule of Criminal Procedure 11(b)(3) in error because there was no factual basis
26   to support a finding that he eluded “examination or inspection by immigration officials,”
27   8 U.S.C. § 1325(a)(2). There was no error. Chavez-Rojas distorts the elements of the
28   offense to argue otherwise. Section 1325(a)(2) is a general intent crime which “is

                                                      1
                                                                                  18mj3408-RNB-MMA
1    consummated at the time an alien gains entry through an unlawful point and does not
2    submit to these examinations.” United States v. Rincon-Jimenez, 595 F.2d 1192, 1193-94
3    (9th Cir. 1979).
4          According to the probable cause statement in support of the complaint, a border
5    patrol agent apprehended Chavez-Rojas after responding to “an area known to Border
6    Patrol Agents as the ‘Well Draw,’” located “approximately three miles east of the Otay
7    Mesa, California, Port of Entry, and approximately one mile north of the United
8    States/Mexico International Boundary.” Doc. No. 1 at 2. Upon arrival to the area, the
9    agent found Chavez-Rojas and two other individuals “sitting down on some rocks.” Id.
10   Sanchez-Ramirez advised the agent that he is a citizen of Mexico “without immigration
11   documents allowing” him “to enter or remain in the United States legally.” Id. These
12   facts are sufficient to support Chavez-Rojas’s conviction under Section 1325(a)(2). See
13   Rincon-Jimenez, 595 F.2d at 1193 (holding that an unlawful entry occurred in violation
14   of Section 1325(a)(2) when the defendant, “a Mexican citizen, illegally entered the
15   United States . . . by traversing the beach between Tijuana and San Ysidro late at night.
16   Because he did not enter at an officially designated border checkpoint, he never presented
17   himself for the medical examination and inspection required of all entering aliens.”); see
18   also United States v. Mancinas-Flores, 588 F.3d 677, 682 (9th Cir. 2009) (“[A] court
19   need not rely on the plea colloquy alone and may conclude that a factual basis exists from
20   anything that appears on the record.” (internal quotation marks omitted)); United States v.
21   Rivera-Ramirez, 715 F.2d 453, 457 (9th Cir. 1983) (recognizing that Rule 11 prescribes
22   no specific method of establishing the factual basis so long as sufficient evidence on the
23   record supports the conclusion that the defendant is guilty).
24         Nor did the magistrate judge err under Rule 11(b)(1)(G). The record clearly
25   demonstrates that the magistrate judge properly informed Chavez-Rojas of the nature of
26   the charge against him. See Doc. No. 17 at 8. As another court in this District has
27   reasoned, “[w]hile it may lack certain elegance to read the disjunctive parts of the statute,
28   it was done so correctly and included part (a)(2) the specific provision Defendant faced.”

                                                   2
                                                                                 18mj3408-RNB-MMA
1    United States v. Choy-Timana, No. 18mj3200-AJB, 2018 U.S. Dist. LEXIS 146493, at
2    *12 (S.D. Cal. Aug. 28, 2018).
3          Accordingly, the Court AFFIRMS the judgment. The Court GRANTS
4    Defendant’s motion for leave to file a reply brief, see Doc. No. 23, and DENIES the joint
5    motion to stay these proceedings. See Doc. No. 24.
6          IT IS SO ORDERED.
7    DATE: December 17, 2018               _______________________________________
                                           HON. MICHAEL M. ANELLO
8
                                           United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                             18mj3408-RNB-MMA
